Title: John Adams to Abigail Adams, 18 November 1798
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Stanford November 18. 1798
          
          From Lovejoys at stratford We fixed off Mr shaw with a part of the Baggage by the stage for East Chester. Mrs Smith and the fair Caroline came with me to Norwalk to dinner at Gregories, where We were very comfortable. We rode in gentle snow & rain all day and Arrived at Webbs at Night, where We put up till Monday. My Horses want a day of rest. From Quincy to stanford, within 22 miles of East Chester in Six days is too much for Horses So fat as ours.
          Mr Davenport came in and drank Tea with Us and was very conversible.
          Madam Gregory, Yesterday told Us how much she had been disappointed in our not stopping there as We went home, and took pains to convince Us that she was not attached to the French.
          The News Arrived at New York by the Way of Greenock in Scotland, from the Supplement to the Redacteur and the other french Papers of the 14. 15. & 16 of September, are some corroboration of the News arrived at Boston last Sunday: But there is something very unaccountable, in the total Want of official Information I have not

recd any Account from you since my Daughter left you— Indeed I could not expect any.
          I am as ever
          
            J. A
          
        